        Case 1:18-cr-00601-PGG Document 512 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             -against-                                              ORDER

 JIBRIL ADAMU, and JEAN-CLAUDE                               (S1) 18 Cr. 601 (PGG)
 OKONGO LANDJI,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The Government will respond to Defendant Landji’s letter motion (Dkt. No. 508)

by August 20, 2021.

             The Court will conduct a pre-trial conference on October 4, 2021 at 12:00 noon

in Courtroom 705 of the U.S. Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 11, 2021




                                            1
